Citation Nr: 0006344	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-04 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a disorder of the spine 
and limbs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran served in active service 
from March 1945 to May 1947. 

Additionally, the Board notes that, in a January 1998 VA form 
21-4138 (Statement in Support of Claim) and during the June 
1998 appeal hearing at the RO, the veteran and his daughter 
reported the veteran was diagnosed with right wrist arthritis 
during his service, as well as that he currently suffers from 
the same type of arthritis in various joints.  The veteran 
also stated at his hearing that his arthritic conditions were 
caused by his service-connected right wrist disability.  
Thus, the Board construes such statements as a request for 
consideration of a claim for service connection for 
generalized arthritis, to include as secondary to a service-
connected right wrist disability.  As the only issue 
currently before the Board is that set forth on the title 
page of this decision, this matter is referred to the RO for 
appropriate action.


REMAND

In an October 1997 rating decision, the RO framed the issue 
on appeal as service connection for cervical stenosis with 
radiculopathy, although it acknowledged the veteran's 
original claim was for service connection for "[w]hole body 
. . . back severely affected, legs, back and all . . . 
limbs."  See April 1997 VA form 21-4138 (Statement in 
Support of Claim).  However, the Board also notes that, in 
the January 1998 Notice of Disagreement, and during the June 
1998 appeal hearing at the RO, the veteran indicated he has 
problems, including pain and arthritis, from his lumbar spine 
up to his upper extremities.  As such, the Board has reframed 
the issue for consideration to entitlement to service 
connection for a disorder of the spine and limbs.  See Myers 
v. Derwinski, 1 Vet. App. 127 (1991).    

In this regard, the record includes a November 1971 VA 
examination report noting the veteran reported that six years 
prior to that examination he underwent a lumbar laminectomy 
secondary to intervertebral disc syndrome, which was 
performed at the Lexington VA Medical Center (VAMC).  In 
addition, December 1996 notations from the Lexington VAMC 
note the veteran's diagnoses included status post ruptured 
lumbar disc removal secondary to trauma in 1962.  However, 
there is no indication in the claims file that the RO has 
attempted to obtain such VA medical records.

The VA is deemed to have constructive knowledge of those 
records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence that is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error....")

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all treatment 
records pertaining to the veteran from 
the Lexington VA Medical Center 
Lexington dated from 1960 to 1969.

2.  The RO should undertake any other 
necessary development and then 
readjudicate the issue on appeal, now 
framed as entitlement to service 
connection for a disorder of the spine 
and limbs.  If the determination remains 
adverse to the veteran, he should be 
furnished with a Supplemental Statement 
of the Case and be afforded an 
opportunity to respond thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, no action is required of the veteran until 
he is notified.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




